Citation Nr: 0910715	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1978.  The period of service between July 7, 1976 and 
November 29, 1978 was determined to be under conditions that 
were other than honorable and the Veteran is barred from 
receiving VA benefits for that period of service.  See April 
1979 and August 1992 administrative decisions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the claim.  

In his August 2007 VA Form 9, the Veteran requested a Board 
hearing, which was scheduled for September 2008.  The Veteran 
failed to appear on the scheduled date and did not explain 
his absence or request to reschedule the hearing.  Therefore, 
the Board considers his request for a Board hearing 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A May 2004 Board decision declined to reopen the claim 
for service connection for an acquired psychiatric disorder 
on the basis that the Veteran had failed to submit new and 
material evidence sufficient to reopen the claim.  

2.  Additional evidence submitted since May 2004 on the issue 
of service connection for an acquired psychiatric disorder 
does not cure the previous evidentiary defect.  


CONCLUSIONS OF LAW

1.  The Board's May 2004 decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2003).
2.  New and material evidence has not been received since May 
2004 to reopen the claim of entitlement to service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1154, 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for an 
acquired psychiatric disorder.  See January 2006 VA Form 21-
4138; December 2006 notice of disagreement (NOD); August 2007 
VA Form 9.  The RO has declined to reopen the claim and has 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Board in May 2004 declined to reopen 
the claim for service connection for an acquired psychiatric 
disorder on the basis that the veteran had not submitted new 
and material evidence sufficient to reopen the claim.  The 
Board's decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2003).

The Veteran filed a claim to reopen in January 2006, and this 
appeal ensues from the November 2006 rating decision issued 
by the Jackson, Mississippi RO.  The RO declined to reopen a 
claim for service connection for an acquired psychiatric 
disorder on the basis that no new and material evidence had 
been submitted.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence before the RO in May 2004 included the Veteran's 
service treatment records, which are devoid of reference to 
complaint of, or treatment for, any psychiatric problems.  At 
the time of his discharge from service, the Veteran denied 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort, and clinical evaluation of his 
psychiatric functioning was normal.  See May 1978 reports of 
medical examination and history.  

Evidence before the RO in May 2004 also included both private 
and VA records, which reveal that the Veteran was treated for 
both substance abuse and psychological problems.  In 
pertinent part, the post-service medical evidence of record 
reveals that he was diagnosed with various problems, to 
include barbiturate and marijuana dependence; cocaine abuse; 
atypical psychosis; post-traumatic stress disorder; chronic 
paranoid schizophrenia with acute exacerbation; organic 
personality secondary to head injury; alcohol dependence; 
atypical depression; polysubstance abuse; chemical addiction; 
bipolar disorder; and dysthymia.  See private treatment 
records from Pine Belt Mental Health and Retardation 
Services, CPC Sand Hill Hospital, East Mississippi State 
Hospital, Charter Hospital of Jackson, St. Dominic Medical 
Center, Laurel General Hospital, Mississippi Baptist Medical 
Center, Brentwood Behavioral Healthcare of Mississippi, River 
Region Health System, and University of Mississippi Medical 
Center; treatment records from the Jackson VA Medical Center 
(VAMC).  

During a February 1996 VA compensation and pension (C&P) 
mental disorders examination, the Veteran appeared to be 
under the influence of alcohol and crack cocaine, so the 
mental status examination was noted to not be entirely valid.  
The examiner did note that the Veteran gave a history 
suggestive of paranoid type schizophrenia and alcohol and 
cocaine abuse.  The examiner also reported that the 
differential should also include antisocial personality 
disorder.  Records from the Social Security Administration 
(SSA) reveal that the Veteran has a primary diagnosis of 
history of narcotic dependence and a secondary diagnosis of 
mixed personality disorder.  See SSA-831-U3 dated November 
1992.  There was no indication in the medical evidence of 
record that the Veteran had an acquired psychiatric disorder 
that was etiologically related to active service.  

Evidence added to the record since the May 2004 Board 
decision consists entirely of treatment records from the 
Jackson VAMC, which reveal that the Veteran has continued to 
receive mental health treatment for diagnoses of chronic 
paranoid schizophrenia, cocaine dependence in remission, and 
alcohol dependence not otherwise specified.  This evidence is 
new in the sense that it was not previously of record.  These 
records, however, are not considered material as they do not 
cure the previous evidentiary defect at the time of the 
Board's May 2004 decision.  More specifically, the evidence 
does not establish that the Veteran has an acquired 
psychiatric disorder that is related to service.  The new 
records show only that the Veteran has been treated for 
psychiatric problems many years after service.  These records 
do not show that a psychiatric disorder had its onset during 
service or is related to any in-service finding or event.  
The veteran's own statements claiming that his psychiatric 
disorder is due to service do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the Board finds that the record 
does not contain new and material evidence to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder and that the claim to reopen must be 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the Veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the issuance of the November 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the need to submit new and material evidence to reopen the 
claim and of his and VA's respective duties in obtaining 
evidence.  The Veteran was specifically informed that his 
claim had previously been denied because no chronic condition 
had been diagnosed to have been incurred in, or aggravated by 
service, nor manifested to a compensable degree within one 
year of his discharge from service, and that the evidence he 
submitted needed to relate to this fact.  See September 2006 
letter.  Accordingly, the duty to notify has been fulfilled.  
See Quartuccio, 16 Vet. App. at 187; Kent, 20 Vet. App. at 10 
(2006).  This letter also provided notice to the Veteran of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An additional letter was 
sent to the Veteran in April 2007, and the claim was 
readjudicated in a June 2007 statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's service, VA and private treatment 
records, to include records from the SSA, have been 
associated with the claims folder.  A VA examination in 
connection with the claim is not required in the absence of 
new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  The request to reopen this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


